DETAILED ACTION
	This Office action details a first action on the merits for the above referenced application No.  Claims 1-16 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	This application is a 35 USC 111(a) filing filed on 26 Nov. 2019, and claims benefit to foreign application No. INDIA 201821044594 filed on 27 Nov. 2018.

Information Disclosure Statement
	An information disclosure statement has not been filed with the instant application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-10, 13, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Low et al. (WO 2009/026177 A1; published 26 Feb. 2009; see attached 892), in view of Wang et al. (WO 2013/028664 A1; issued 28 Feb. 2013; see attached 892).

	Low et al. teach PSMA binding ligand linker conjugates and methods of using (see title).  Low et al. teach that PSMA represents a viable target for the selective and/or specific delivery of biologically active agents, including diagnostic agents, imaging agents, and therapeutic agents to such prostate cells (see pg. 2).  Low et al. teach that conjugates having the formula B-L-D are described wherein B is a PSMA binding or targeting ligand, L is a linker, and D is a drug. The linker ranges from about 10 to about 30 A in length (see pgs. 3-4).  Low et al. discloses 
    PNG
    media_image1.png
    259
    777
    media_image1.png
    Greyscale
 (see pg. 47) and 
    PNG
    media_image2.png
    229
    676
    media_image2.png
    Greyscale
 (see Fig. 15b; pg. 51).  These read on a conjugate comprising ligand, a spacer and drug wherein the ligand reads in part on a compound of formula (I) 
    PNG
    media_image3.png
    208
    411
    media_image3.png
    Greyscale
 A and B are selected from substituted C2 alkyl and X and Y are COOH, and Z is O.  The stereocenters of the ligand are both of S configuration.  The spacer is a peptide comprising at least 2 amino acids and comprises two phenylalanine residues.  The spacer comprises amino caprylic acid.  The drug is an imaging agent wherein the imaging agent is a radioactive isotope of a metal coordinated to a chelating group, where the radioactive isotope is 99mTc and where the chelating group has formula II.  In addition, this reads in part on a compound of instant formula V 
    PNG
    media_image4.png
    273
    746
    media_image4.png
    Greyscale
.  Low et al. teach compositions comprising pharmaceutically acceptable carriers (see pgs. 40, 42).
	Low et al. do not disclose a conjugate comprising a ligand of formula (I) or a ligand selected as 
    PNG
    media_image5.png
    209
    269
    media_image5.png
    Greyscale
.
	Wang et al. teach PSMA imaging agents (see title).  Wang et al. teach urea carbonyl for acetyl substitution (see pgs 84-85). 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the compound of Low et al. by substituting the urea 
    PNG
    media_image6.png
    87
    100
    media_image6.png
    Greyscale
 with the aminoacetamide 
    PNG
    media_image7.png
    64
    85
    media_image7.png
    Greyscale
 as taught by Wang et al. because it would have been expected to provide an equivalent compound suitable for binding to PSMA.  Homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977).

Claims 1-10, and 13- 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Low et al. (WO 2009/026177 A1; published 26 Feb. 2009; see attached 892), in view of Wang et al. (WO 2013/028664 A1; issued 28 Feb. 2013; see attached 892), in further view of Kopka et al. (US 2017/0246327 A1; published 31 Aug. 2017; see attached 892) and Babich et al. (US 2013/0034494 A1; published 7 Feb. 2013; see attached 892).

	Low et al. teach as discussed above.  In addition, Low et al. disclose the DOTA conjugate 
    PNG
    media_image8.png
    277
    930
    media_image8.png
    Greyscale
 (see pg. 67).  Low et al. teach 68Ga (see pg. 37).  Low et al. teach that the linker includes one or more aryl or arylalkyl groups (see pg. 36).  It is appreciated that the Phe or Tyr side chains may for positive pi-pi interactions with Tyr and Phe residues found in the funnel of PSMA (see pg. 11).
	Low et al. do not further disclose compounds of instant formula VI and VII.
	Wang et al. teach as discussed above.
	Kopka et al. teach 18F-tagged inhibitors of prostate specific membrane antigen their use as imaging agents and pharmaceutical agents for the treatment of prostate cancer (see title).  Kopka et al. teach the MB2 linker as a preferred linker 
    PNG
    media_image9.png
    160
    85
    media_image9.png
    Greyscale
 (see [0039]).  Kopka et al. disclose the compound 
    PNG
    media_image10.png
    257
    294
    media_image10.png
    Greyscale
 (see [0074]).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the compound of Low et al. by a MB2 -amino-caprylic acid linker units following Phe as taught by Low et al. and Kopka et al. because it would have been expected to provide an equivalent linker advantageously capable of pi-pi and hydrophobic interactions found in the funnel of PSMA while achieving optimal linker length.
	Babich et al. teach radiolabeled prostate specific membrane antigen inhibitors (see title).  Babich et al. disclose 
    PNG
    media_image11.png
    306
    574
    media_image11.png
    Greyscale
 (see [0142]).  \
	It would have been obvious to a person of ordinary skill in art before the effective filing date to further modify the compound of Low et al. by further substituting the illustrative tripeptide chelating moiety with 68Ga-DOTA-ethylene diamine as taught by Babich et al. because it would have been expected to provide an equivalent imaging agent advantageously capable of PET imaging PSMA. 

Claims 1-13, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Low et al. (WO 2009/026177 A1; published 26 Feb. 2009; see attached 892), in view of Wang et al. (WO 2013/028664 A1; issued 28 Feb. 2013; see attached 892), in further view of Malik et al. (Appl. Rad. Isot.; published 2011; see attached 892) and Kopka et al. (US 2017/0246327 A1; published 31 Aug. 2017; see attached 892).

	Low et al. teach as discussed above.  In addition, Low et al. disclose 
    PNG
    media_image12.png
    534
    1132
    media_image12.png
    Greyscale
 (see pg. 48) and rhodamine imaging agents (see pg. 37) such as rhodamine B (see pg. 65).  Low et al. teach solid phase peptide synthesis (see pgs. 47 and 53).  Low et al. teach that the linker includes one or more hydrophilic linkers capable of interacting with one or more PSMA, including amino acids such as Asp and Lys (see pg. 4).
	Low et al. do not further teach a compound of instant formula III or formula IV.
	Wang et al. teach as discussed above.
	Malik et al. teach the radiosynthesis of new PSMA targeting ligand ([18F]FPy-DUPA-Pep) (see title; scheme 1).  Malik et al. teach that solid phase synthesis was carried out on the 1,2-diaminoethane preloaded trityl resin (see pg. 1016).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the compound of Low et al. by incorporating an amino-caprylic acid-Lys-asp-diethyl amine to the linker following Phe as taught by Low et al. because it would have been expect provide a multivalent linker advantageously amenable to solid phase synthesis were the Lys enable attachment of a carboxylated dye while achieving optimal linker length.  It would have obvious to a person of ordinary skill in the art before the effective filing date to attach rhodamine through its carboxylate moiety to the Lys fragment as taught by Low et al. because it have been expected to provide an fluorescent imaging probe for PSMA.  
	Kopka et al. teach as discussed above.
	It would have been obvious to a person of ordinary skill in the art before the effective fling date to modify the compound of Low et al. by further incorporating a MB2 linker unit following Phe as taught by Low et al. and Kopka et al. because it would have been expected to provide an equivalent linker unit advantageously capable of pi-pi and hydrophobic interactions found in the funnel of PSMA while achieving optimal linker length.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN R DONOHUE whose telephone number is (571)270-7441.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618                                                                                                                                                                                                        
/SEAN R. DONOHUE/
Examiner, Art Unit 1618